Citation Nr: 1103857	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  09-33 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The Veteran performed active military service from May 1957 to 
May 1961.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a November 2008-issued rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, that denied service connection for a 
bilateral hearing loss disability and for tinnitus. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

A July 2008 VA audiology compensation examination report contains 
conflicting medical opinions concerning the etiology of a 
bilateral hearing loss disability and tinnitus.  One opinion is 
favorable, the other negative.  Both opinions were supplied by 
the same audiologist.  

On page 1 of a July 2008 VA audiology report, the audiologist 
wrote, "Regarding this condition, the diagnosis that has been 
given is hearing loss.  The condition has existed since 1960.  It 
occurred as a result of noise exposure during military service."  

While the above opinion clearly links a hearing loss disability 
to active military service, on page 2 of the report, the 
audiologist wrote, "Based on the patient's case history and 
audiometric configuration, the hearing loss in question is not 
caused by noise exposure during military service experience."  

Because the two conflicting opinions result in ambiguity 
concerning whether the hearing loss disability was caused by 
active service noise exposure and because the opinion does not 
address whether some other event during active service caused the 
hearing loss disability, the report is deemed inadequate for 
rating purposes and must be returned for clarification.  
38 C.F.R. § 4.2 (if the report does not contain sufficient 
detail, it is incumbent upon the rating board to return the 
report as inadequate for evaluation purposes).  

Moreover, the audiologist related tinnitus to the hearing loss 
disability.  Thus, the tinnitus claim is intertwined with the 
hearing loss disability claim and therefore must also be 
remanded.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should return the claims file 
to the July 2008 VA audiologist for an 
addendum.  The audiologist is asked to do 
the following:

I.  Note a review of the claims file 
in the report. 

II.  Address whether it is at least as 
likely as not (50 percent or greater 
probability) that the Veteran's mixed-
type hearing loss disability began 
during active military service or is 
otherwise related to active military 
service in any way, including claimed 
exposure to jet engine noise on the 
flight line.   

III.  Address whether it is at least 
as likely as not (50 percent or 
greater probability) that tinnitus 
began during active military service 
or is otherwise related to active 
military service in any way, including 
claimed exposure to jet engine noise 
on the flight line.   

The audiologist should offer a rationale 
for any conclusion in a legible report.  If 
any question cannot be answered, the 
audiologist should state the reason.  The 
Veteran may be re-examined if necessary.  
If the specified audiologist is 
unavailable, a qualified substitute may be 
used.  
2.  Following the above, the AMC should 
review all the relevant evidence and re-
adjudicate the claims.  If the desired 
benefits are not granted, an appropriate 
SSOC should be issued.  The Veteran should 
be afforded an opportunity to respond to 
the SSOC before the claims folder is 
returned to the Board.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Failure to 
report for a scheduled VA examination without good cause may have 
adverse consequences on these claims.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

